Citation Nr: 0202667	
Decision Date: 03/21/02    Archive Date: 04/04/02

DOCKET NO.  95-24 169A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for dysthymic disorder, to 
include consideration of fatigue and memory loss as due to an 
undiagnosed illness.  

(The issue of entitlement to service connection for a 
bilateral ankle disability, to include as due to an 
undiagnosed illness, will be the subject of a later 
decision).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

W. R. Steyn, Counsel


INTRODUCTION

The veteran served on active duty from October 1967 to 
October 1969 and served as an Army food service specialist in 
Southwest Asia during Operation Desert Shield/Storm from 
December 1990 to June 1991.  He also had a period of active 
duty for training from July to August 1990.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the following rating decisions of the 
Department of Veterans Affairs (VA) Regional Offices (ROs):  
a June 1993 decision by the Huntington, West Virginia RO 
denying service connection for a bilateral ankle disorder 
including swelling and damaged nerves, and a July 1994 by the 
Louisville, Kentucky RO denying service connection for 
fatigue, memory loss and headaches secondary to exposure to 
environmental hazards in Southwest Asia.  In a March 2000 
adjudication, the Huntington RO recharacterized the issue 
pertaining to fatigue and memory loss as entitlement to 
service connection for dysthymic disorder, and granted 
service connection for tension headaches.  

The veteran initially raised a claim for service connection 
for fatigue in August 1992.  In a January 1993 rating 
decision, the RO determined that the veteran's fatigue was a 
symptom and not a disease, so was not being evaluated.  In 
light of the fact that the January 1993 rating decision did 
not constitute a final rating decision, the veteran's claim 
for service connection for dysthymic disorder is being 
evaluated as an issue of first impression, and not on the 
basis of whether new and material evidence has been submitted 
to reopen the veteran's claim.  

In March 2000 the Huntington RO granted service connection 
for headaches.  Because this constitutes a full grant of part 
of the veteran's service connection claim, it no longer is on 
appeal before the Board.  See Norris v. West, 12 Vet. App. 
413, 420 (1999), citing AB v Brown, 6 Vet. App. 35, 38 (1993) 
(an appealed claim generally remains in controversy only 
where an award is less than the maximum available).

Regarding the veteran's service-connected disorder of his 6th 
and 7th ribs, the veteran withdrew an unperfected appeal 
pertaining to this issue in a May 1994 written statement.  In 
a December 1999 written statement, the veteran withdrew an 
unperfected appeal of a September 1993 Huntington RO rating 
decision denying service connection for residuals of 
fractures of the 5th, 8th, 9th, and 10th ribs.  However, because 
the veteran again raised the latter claim during an August 
2001 travel Board hearing before the undersigned, this issue 
is referred to the RO for appropriate action.

The Board is undertaking additional development on the issue 
of service connection for a bilateral ankle disability, to 
include as due to an undiagnosed illness pursuant to 
authority granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 
2002) (to be codified at 38 C.F.R. § 19.9(a)(2)).  When it is 
completed, the Board will provide notice of the development 
as required by Rule of Practice 903.  (67 Fed. Reg. 3,099, 
3,105 (Jan. 23, 2002) (to be codified at 38 C.F.R. § 20.903.)  
After giving the notice and reviewing your response to the 
notice, the Board will prepare a separate decision addressing 
that issue.



FINDINGS OF FACT

1.  The record includes all evidence necessary for the 
equitable disposition of this appeal.

2.  The veteran's dysthymia began in service during Operation 
Desert Storm.

3.  The veteran's fatigue and memory loss are related to his 
dysthymia.


CONCLUSION OF LAW

The veteran incurred dysthymia in service.  38 U.S.C.A. §§ 
1110, 1131, 5103, 5103A, 5107 (b) (West 1991 & Supp. 2001); 
38 C.F.R. §§ 3.303, 3.317 (2001); 66 Fed. Reg. 45620-32 (Aug. 
29, 2001) (now codified as amended at 38 C.F.R. § 3.159.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

VA Medical Center treatment records show that the veteran was 
seen in July 1990 for swelling of his face and ankles.

Service medical records from the veteran's service in the 
Persian Gulf show that except for a single instance in 
February 1991 while the veteran sought treatment for an 
inability to relax, service medical records from his most 
recent periods of service disclose no evidence of fatigue or 
memory loss.

VA Medical Center treatment records were submitted from 1992 
to 2001.  He was hospitalized in August 1992, in part, for 
what was diagnosed simply as generalized weakness and 
fatigue.  Treatment records from August and September 1995 
include assessments of possible fatigue or chronic fatigue 
syndrome.  A VA mental assessment in September 1995 disclosed 
no diagnosis for an Axis I mental disorder and failed to 
confirm memory loss.  

The veteran underwent a VA examination in November 1992, and 
was diagnosed with generalized fatigue complaint.  

The veteran underwent a VA examination in February 2000.  
Diagnosis was dysthymic disorder.  The examiner commented 
that the veteran had problems with chronic recurrent 
depression, which appeared to have been present ever since he 
was in Desert Storm.  

The veteran underwent a VA psychiatric examination in March 
2001.  Diagnosis was dysthymic disorder.  The examiner 
commented that the veteran had problems with chronic 
depression.  He wrote that he could not specifically relate 
it to anything in service, and therefore did not feel that 
the dysthymia was service-connected.  He wrote that the 
veteran complained of having problems with his memory and 
recall, that appeared to be more subjective in the present 
evaluation.  He felt that the veteran needed to have a 
detailed neuropsychological evaluation, to see if there were 
any problems related to any chemical exposure while he was in 
the Gulf.  

The veteran was afforded a hearing before a traveling member 
of the Board in August 2001, a transcript of which has been 
associated with the claims folder.  He described having some 
memory loss and fatigue while on active duty.  He testified 
that within his first year of having returned from the 
Persian Gulf, he started having memory problems.  


Analysis

The veteran has been informed of the evidence necessary to 
substantiate his claim and provided an opportunity to submit 
such evidence.  Moreover, VA has conducted reasonable efforts 
to assist him in obtaining evidence necessary to substantiate 
his claim.  He has been examined by the VA in connection with 
his claim and has not identified any additional, relevant 
evidence that has not been requested or obtained.  

For the aforementioned reasons, there is no reasonable 
possibility that further assistance would aid in the 
substantiation of the claim.  See generally, Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. 106-475 (codified at 
38 U.S.C.A. § 5103A (West Supp. 2001)); 66 Fed. Reg. 45620-32 
(Aug. 29, 2001) (now codified as amended at 38 C.F.R. 
§ 3.159.  As all VCAA notice requirements have been met, the 
veteran is not prejudiced by appellate review at this time 
without further RO adjudication after enactment of the VCAA.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).

Under the applicable law and VA regulations, in order to 
establish service connection, the veteran must submit 
objective evidence that establishes that his current 
disability is the result of a disease or injury that either 
began in or was aggravated by service.  38 U.S.C.A. § 1110 
(West 1991).  

Service connection also is appropriate for a disorder 
diagnosed after discharge when evidence establishes that the 
disorder was incurred in service.  38 C.F.R. § 3.303(d).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (b) 
(West Supp. 2001).  

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, such doubt will be resolved in favor of the claimant.  
38 C.F.R. § 3.102 (2001).

Service connection may also be established for a Persian Gulf 
veteran who exhibits objective indications of chronic 
disability resulting from undiagnosed illness which became 
manifest either during active service in the Southwest Asia 
theater of operations during the Persian Gulf War, or to a 
degree of 10 percent or more not later than December 31, 
2001; and which by history, physical examination, and 
laboratory tests cannot be attributed to any known clinical 
diagnosis.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1).  
"Objective indications of chronic disability" include both 
"signs," in the medical sense of objective evidence 
perceptible to a physician, and other, non-medical indicators 
that are capable of independent verification.  To fulfill the 
requirement of chronicity, the illness must have persisted 
for a period of six months.  38 C.F.R. § 3.317(a)(2), (3).  

Signs or symptoms which may be manifestations of undiagnosed 
illness include, but are not limited to, the following:  
(1) fatigue; (2) signs or symptoms involving skin; (3) 
headache; (4) muscle pain; (5) joint pain; (6) neurologic 
signs or symptoms; (7) neuropsychological signs or symptoms; 
(8) signs or symptoms involving the respiratory system (upper 
or lower); (9) sleep disturbances; (10) gastrointestinal 
signs or symptoms; (11) cardiovascular signs or symptoms; 
(12) abnormal weight loss; and (13) menstrual disorders.  38 
C.F.R. § 3.317(b).  

Compensation shall not be paid under this section if:  (1) 
there is affirmative evidence that an undiagnosed illness was 
not incurred during active military, naval, or air service in 
the Southwest Asia theater of operations during the Persian 
Gulf War; (2) if there is affirmative evidence that an 
undiagnosed illness was caused by a supervening condition or 
event that occurred between the veteran's most recent 
departure from active duty in the Southwest Asia theater of 
operations during the Persian Gulf War and the onset of the 
illness; or (3) if there is affirmative evidence that the 
illness is the result of the veteran's own willful misconduct 
or the abuse of alcohol or drugs.  38 C.F.R. § 3.317(c).  

The term "Persian Gulf veteran" means a veteran who served 
on active military, naval, or air service in the Southwest 
Asia theater of operations during the Persian Gulf War.  
38 C.F.R. § 3.317(d)(1).  The Southwest Asia theater of 
operations includes Iraq, Kuwait, Saudi Arabia, the neutral 
zone between Iraq and Saudi Arabia, Bahrain, Qatar, the 
United Arab Emirates, Oman, the Gulf of Aden, the Gulf of 
Oman, the Persian Gulf, the Arabian Sea, the Red Sea, and the 
airspace above these locations.  38 C.F.R. § 3.317(d)(2).  

The Board is charged with the duty to assess the credibility 
and weight given to evidence.  Klekar v. West, 12 Vet. App. 
503, 507 (1999); Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  Indeed, the Court has declared that in adjudicating 
a claim, the Board has the responsibility to do so.  Bryan v. 
West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992).  

At the veteran's February 2000 VA psychiatric examination, he 
was diagnosed with dysthymic disorder.  The examiner also 
commented that the veteran's chronic recurrent depression 
appeared to have been present ever since he was in Desert 
Storm.  Although an examiner at a March 2001 VA psychiatric 
examination commented that he could not relate the veteran's 
depression to anything that happened while the veteran was in 
service, the opinion from February 2000 is determined to be 
the stronger of the two opinions.  At the very least, the 
disputing opinions represent an approximate balance of 
positive and negative evidence regarding the veteran's claim.  
As the benefit of the doubt is to be given to the veteran in 
these circumstances, service connection is warranted for 
dysthymia.  38 U.S.C.A. § 5107 (b).  

As the examiner from February 2000 appeared to attribute the 
veteran's fatigue and other symptoms to an Axis I diagnosis 
of dysthymic disorder, it is determined that the veteran's 
symptoms of fatigue and memory loss are not subject to 
service connection as an undiagnosed disorder.  See 38 C.F.R. 
§ 3.317.  


ORDER

Service connection for dysthymia is granted.





		
	G. H. Shufelt
	Member, Board of Veterans' Appeals



 



